Citation Nr: 0631940	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-05 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right ankle injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the veteran's claim of entitlement to 
increased evaluations for the above issues.  A hearing was 
held in November 2003 at the RO before a local hearing 
officer.

Statements by the veteran could be construed as a claim of 
service connection for right tarsal tunnel syndrome.  Recent 
x-rays have shown degenerative disc changes in the lumbar 
spine, but the matter of service connection for degenerative 
disc disease has not been addressed.  These matters are 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran's residuals of a lumbosacral strain are 
manifested by pain and moderate limitation of motion; the 
evidence of record does not show severe lumbosacral strain, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

2.  The veteran's residuals of a right ankle disability are 
manifested by pain and marked limitation of motion; the 
preponderance of the evidence of record does not show 
anklyosis or equate to severe foot symptomatology, such that 
a higher rating would be warranted.



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's lumbosacral strain, have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

2.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's residuals of a right ankle injury, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5271, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2002 and August 
2003.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and report of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In a March 2006 letter, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA and private treatment records and report of 
VA examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

As to the veteran's lumbosacral claim, while this appeal was 
pending, the provisions of VA's Schedule for Rating 
Disabilities addressing disabilities of the spine, were 
changed effective September 26, 2003.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
for a 40 percent rating when there is severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for muscle 
spasm on extreme forward bending, with loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating was warranted for a lumbosacral strain with 
characteristic pain on motion.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The Diagnostic Code for lumbosacral 
strain has now been renumbered as Diagnostic Code 5237.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Board notes that the veteran's right ankle disability is 
currently rated as 20 percent disabled under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, for limited motion of the 
ankle.  This code provides for a 10 percent disability rating 
for "moderate" limited motion of an ankle and a maximum of 20 
percent for "marked" limited motion.  Greater evaluations for 
ankle disabilities, e.g. 30 and 40 percent, are appropriate 
for disabilities involving ankylosis under Diagnostic Code 
5270. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  For ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, a 30 percent rating 
is warranted.  A 40 percent rating is warranted for ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2006).

The veteran could also be rated under 38 C.F.R. § 4.71a 
Diagnostic Code 5284, for other foot injuries.  This code 
provides for a 10 percent rating for "moderate" symptoms, a 
20 percent rating for "moderately severe" symptoms, a 30 
percent rating for "severe" symptoms, and a maximum rating of 
40 percent with actual loss of use of the foot, 38 C.F.R. § 
4.71a, Diagnostic Code 5284 and Note, i.e. "when no effective 
function remains other than that which would be equally well 
served by an amputation stump ... with use of a suitable 
prosthetic appliance."  38 C.F.R. § 4.63 (2006).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 20 percent 
disabled for his service connected lumbosacral strain.  In 
this regard, the Board notes the findings from the veteran's 
most recent VA fee basis examination, in August 2003, which 
indicates that the veteran has a normal posture, with no 
muscle spasm or tenderness of the back, and no signs of 
radiculopathy.  Range of motion of the lumbar spine was 90 
degrees of flexion, 30 degrees of extension, and 30 degrees 
of right and left lateral flexion, with range of motion of 
the spine noted to be additionally limited by pain.  The 
veteran was found to have mild degenerative changes of L4-L5 
and L5-S1 upon X-ray.  Also of note is the report of the 
veteran's Social Security disability examination, dated 
December 2002, which noted a range of motion of the lumbar 
spine of 45 degrees of flexion with pain, 20 degrees of 
extension, 25 degrees of right and left lateral bending, and 
30 degrees of right and left lateral rotation.  Sensory 
examination was intact and manual muscle testing revealed 5/5 
strength throughout both lower extremities.  Considering this 
symptomatology, and all evidence of record, the Board does 
not find this evidence consistent with a finding of severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion, such that a higher rating would be 
warranted under the old code.  Similarly, the Board does not 
find this evidence consistent with a finding of forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine, such 
that a higher rating would be warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
however, the veteran does not exhibit weakness or 
instability, deformity, atrophy, fasciculation, pain on 
movement, or other signs of disability greater than the 
impairment recognized by the current evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  

Thus the Board finds that the preponderance of the evidence 
of record indicates that the veteran is currently properly 
rated as 20 percent disabled for his service connected 
lumbosacral strain.

Again taking into account all relevant evidence, the Board 
finds that the veteran is currently properly rated as 20 
percent disabled for his service connected residuals of a 
right ankle injury.  In this regard, the Board finds 
probative an August 2003 VA fee basis examination report, 
which indicates that the veteran was noted to walk with a 
cane, however, his feet did not reveal any signs of abnormal 
weight bearing.  Range of motion of the ankle was 10 degrees 
of dorsiflexion and 10 degrees of plantar flexion.  Decreased 
sensation in the ankle was noted.  Right ankle X-rays were 
normal.  Also noted are the findings from a Social Security 
disability examination, dated December 2002, which noted pain 
on palpation of most the veteran's ligaments, and found that 
the veteran had 0 degrees of dorsiflexion, and 0 degrees of 
plantar flexion.  The Board finds however, that, as none of 
the other veteran's medical records, to include the veteran's 
more recent VA examination, and numerous VA outpatient 
treatment records, have found the veteran's ankle to be 
ankylosed at any time, this examination is considered to be 
of limited probative value.  Thus, considering all evidence 
of record, the Board finds that a rating would not be 
appropriate under Diagnostic Code 5270, for anklyosis of the 
ankle, as the preponderance of the evidence of record does 
not show that the veteran's ankle is currently ankylosed.  
The Board also notes that the veteran is receiving the 
maximum amount available under Diagnostic Code 5271.  As to a 
higher rating under Diagnostic Code 5284, the Board does not 
find that the veteran's symptomatology rises to a severe 
level, such that a higher rating would be warranted.  Thus, 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran is currently properly rated 
as 20 percent disabled for his service connected right ankle 
disability.

There is no basis for a rating in excess of 20 percent based 
on limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the ankle.  See Johnston v. Brown, 10 
Vet.App. 80 (1997).  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply, and increased ratings must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

 
ORDER

Entitlement to an increased evaluation for the residuals of a 
lumbosacral strain, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for the residuals of a 
right ankle injury, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


